Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group I (claims 1-12) and Species 1 (claim 6) in the reply filed on 28 February 2022 is acknowledged.

Status of Application
3.	The instant application is a continuation in part of PCT/IB2019/000335 filed 5 April 2019.  Claims 1-20 are currently pending.  Claims 7-8 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 February 2022.  Claims 1-6 and 9-12 are examined on the merits within.

Claim Rejections – 35 U.S.C. 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claims 10-12 recite the limitation "The method of reducing joint pain" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Although claim 9 recites “treating pain” there is no mention of “reducing joint pain”.

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argentieri et al. (U.S. Patent Application Publication No. 2006/0122150) in view of Rattray et al. (Haemophilia, 2006) and Gentile et al. (Int. J. Mol. Sci., 2014).
	Argentieri et al. teach a pharmaceutical composition for treating a joint-capsule arthropathy comprising an effective amount of one or more locally administered, optionally encapsulated 
	Argentieri et al. do not teach treatment of pain associated with hemarthrosis or hemophilic arthropathy. 
	Rattray et al. teach that joint hemorrhage and subsequent hemophilic arthropathy are significant complications of haemophilia.  See summary. Rattray et al. previously reported the success of rofecoxib in management of haemophilic arthropathy and are now studying the effects of celecoxib.  See Discussion. Patients with haemophilia have a reduced risk of cardiovascular disease. By reducing pain and joint disease, haemophilia patients may be more physically active mitigating the cardiovascular risks of the medication itself.  See discussion.
	Gentile et al. teach that poly(lactic-co-glycolic) acid is a base material for biomedical applications due to its biocompatibility and tailored biodegradation rate depending on the molecular weight and copolymer ratio.  See abstract.  Table 1 shows that 50:50 PLGA degrades within 1-2 weeks whereas 75/25 degrades within 4-5 weeks.  The biodegradation of PLGA 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use celexocib as the Cox-2 inhibitor in the direct injection method of Argentieri et al. to treat pain associated with hemarthrosis or hemophilic arthropathy since Rattray et al. teach the effective administration of celexocib in hemophilic patients and Argentieri et al. teach the effectiveness of direct injection of PLGA coated Cox-2 inhibitors.  One would have been motivated, with a reasonable expectation of success, to provide the medicament directly to the site in need.  It would have been well within the purview of the skilled artisan to modify the amount of Cox-2 inhibitor dependent on the desired therapeutic effect as taught by Argentieri et al.  It would have been well within the purview of the skilled artisan to modify the molecular weight and ratio of poly(lactic) and poly(glycolic) acid to tailor the degradation time for controlling the release of the active agent to achieve the desired effect as taught by Gentile et al.  

Conclusion
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615